Exhibit 10.6

 

SUPPLEMENTAL INDENTURE

 

 

Supplemental Indenture (this “Supplemental Indenture”), dated as of July 24,
2018, among the parties identified under the caption “Guaranteeing Subsidiaries”
on the signature page hereto (the “Guaranteeing Subsidiaries”), Targa Resources
Partners LP, a Delaware limited partnership (“Targa Resources Partners”), and
Targa Resources Partners Finance Corporation (together with Targa Resources
Partners, the “Issuers”), the other Guarantors (as defined in the Indenture
referred to herein) and U.S. Bank National Association, as trustee under the
Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Issuers have heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of October 28, 2014 providing for the
issuance of 4.125% Senior Notes due 2019 (the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall
unconditionally guarantee all of the Issuers’ Obligations under the Notes and
the Indenture on the terms and conditions set forth herein (the “Note
Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

 

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

 

2. Agreement to Guarantee. The Guaranteeing Subsidiaries hereby agree to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Indenture including but not limited to Article 10 thereof.

 

3. No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, stockholder or agent of any Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Issuers or such
Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of the Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. Such waiver may not be
effective to waive liabilities

 

--------------------------------------------------------------------------------

 

under the federal securities laws and it is the view of the SEC that such a
waiver is against public policy.

 

4. NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

 

5. Counterparts. The Parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

6. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiaries and the Issuers.

 

 

Signature pages follow.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

GUARANTEEING SUBSIDIARIES

 

targa channelview llc

TARGA DELAWARE LLC

TARGA MIDLAND LLC

TARGA SOUTHERN DELAWARE LLC

VERSADO GAS PROCESSORS, L.L.C.

 

 

 

 

By:  /s/ Jennifer R. Kneale

Name: Jennifer R. Kneale

 

Title:

Chief Financial Officer

 

 

 




Signature Page to Supplemental Indenture (October 28, 2014 Indenture)

--------------------------------------------------------------------------------

 

ISSUERS

 

TARGA RESOURCES PARTNERS LP

By: Targa Resources GP LLC, its general partner

 

 

By:  /s/ Jennifer R. Kneale

Name: Jennifer R. Kneale

 

Title:

Chief Financial Officer

 



 

 

TARGA RESOURCES PARTNERS FINANCE CORPORATION

 

 

By:  /s/ Jennifer R. Kneale

Name: Jennifer R. Kneale

 

Title:

Chief Financial Officer

 

 




Signature Page to Supplemental Indenture (October 28, 2014 Indenture)

--------------------------------------------------------------------------------

 

TRUSTEE

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

By:  /s/ Alejandro Hoyos

Authorized Signatory

 

Signature Page to Supplemental Indenture (October 28, 2014 Indenture)